IN THE UNITED STATES DISTRIC'I` COURT

FOR THE WESTERN DISTRICT 0F TEXAS 2659€"`1.’-`-$€ 2§ Fi? 3= 56
AUSTIN DIVISION
UPF INNOVATIONS, LLC, § %®
§
§
Plaintiff, §
v § CIVlL ACTION No. 1=18_cv-951-LY
§
NXP B.V. and §
NXP USA, INC. dba NXP §
SEMICONDUCTORS USA, INC., §
§
])efenclants. §
§
ORI)ER

Before this Court is Defendants’ Unopposed Motion For Extension of Time to Respond
to Plaintiff’s Amended Complaint.
After considering the motion, the motion is GRANTED. Defendants Wiil have until

April 26, 2019 to answer or otherwise respond to Plaintiff`s Amended Cornplaint.

SIGNED thMlay of March 2019.

 

U ED STATE DISTRICT JUDGE

